Citation Nr: 0116364	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-00  266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Evaluation of an initial rating for right knee 
derangement, status post operative, with degenerative joint 
disease, and a tender surgical scar (right knee disorder), 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty verified from August 
1979 to March 1998, with approximately 11 years 6 months of 
prior active duty apparently from February 1968.  (Service 
medical records from February 1968 to March 1998 are of 
record and appear complete).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
RO, pertinent part of which denied service connection for 
asthma, granted a claim of service connection for a right 
knee disorder, diagnosed as derangement, post operative, with 
degenerative joint disease and a tender surgical scar, and 
assigned a 20 percent evaluation for the right knee disorder.  

As the veteran's appeal of the right knee rating was 
initiated following an original award, the rating issue on 
appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

The veteran's service-connected right knee derangement, 
status post operative, is manifested by complaints of pain, 
swelling, and limitation of motion, function, and use, and 
objective demonstration of: a slight limp on the right; joint 
swelling; patella and lateral joint line tenderness; crepitus 
on range of motion of the knee; degenerative joint disease 
with limitation of motion in active flexion to 125 degrees, 
with pain at 100 degrees of motion, and active extension of 0 
degrees (full); as well as two surgical scars and multiple 
arthroscopy scars, including a tender 10 cm. scar over the 
lateral aspect of the knee, and a tender 12 cm. scar over the 
anterior aspect of his knee.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected right knee derangement, post operative, 
based on recurrent subluxation or lateral instability, are 
not met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5257 (2000). 

2.  The evidence supports the assignment of a separate 10 
percent rating for right knee degenerative joint disease with 
limitation of motion due to pain.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 and 5261 
(2000).  

3.  The evidence supports the assignment of a separate 10 
percent rating for tender right knee surgical scars.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.118 Diagnostic Code 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the right knee 
claim addressed herein.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA joint and skin 
examinations in October 1998.  The notice provisions of the 
Veterans Claims Assistance Act of 2000 have also been met.  
In the statement of the case (SOC) provided to the veteran, 
he has been advised of regulatory provisions pertaining to 
the claim for an increased rating for service-connected right 
knee disorder, and, thus, the evidence necessary to 
substantiate his assertions in support of that claim.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Although the current level of disability is usually of 
primary concern under Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), as noted above, the instant appeal arises from an 
original rating decision granting the benefit.  Accordingly, 
the right knee claim involves the propriety of the original 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran was discharged from active duty in March 1998.  
Service connection was granted for right knee derangement, 
post operative, with degenerative joint disease and tender 
surgical scar effective from April 1, 1998, the day following 
his separation from service.  See RO rating decision dated in 
January 1999.  

The veteran's service medical records are pertinent for an 
October 1997 physical examination at separation from service, 
which revealed normal lower extremities, and normal 
musculoskeletal.  Notation was made that the veteran 
presently had, "No active concerns/complaints."  

The veteran filed claims of service connection in April 1998, 
and he was afforded a VA consultation joints and skin 
examination in October 1998.  At that time, he reported a 
long history of right knee injuries and torn ligaments, which 
required arthroscopic surgery and repair in 1985, as well as 
recurrent problems and surgical repairs.  Present complaints 
included instability of the knee joint, and constant pain, 
for which he wears a knee brace and takes anti-inflammatory 
medication such as Tolectin and Daypro.  The veteran 
described daily flare-ups of pain and impairment, including 
joint stiffness and swelling, painful knee scars, with 
tenderness of the knee joint on kneeling, all of which result 
in limitation of activities due to functional impairment.  On 
objective examination, the veteran was found to have a slight 
right-sided limp.  There was knee swelling, tenderness to 
palpation over the patella, the lateral joint line, and in 
the area of the multiple scars.  A 10 cm. surgical scar was 
noted over the lateral aspect of the knee which was tender, a 
12 cm. scar over the anterior aspect of the knee which was 
tender, as well as multiple arthroscopy scars.  There was 
crepitus on range of motion of the knee, which was limited by 
pain at 100 degrees of active flexion, limited to 125 
degrees, and pain on active extension to zero degrees (full 
flexion).  Drawer and McMurray's tests were within normal 
limits.  X-ray studies were thought to represent mild 
degenerative disease and status post surgery on the right.  
The diagnosis was severe right knee derangement, post 
operative multiple procedures, with degenerative joint 
disease and tender surgical scars.  The examiner also opined 
that the veteran was able to work and take care of himself.  

The veteran's right knee disability was initially evaluated 
at the RO as 20 percent disabling under Diagnostic Code 5257 
(other impairment of the knee, recurrent subluxation and 
lateral instability).  See RO decision of January 1999.  

Rating in accordance with Diagnostic Code 5257 suggests that 
other considerations, such as limitation of motion or pain 
with use, are not to be undertaken when evaluating the 
veteran's disability.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  However, the Board notes that the January 1999 
rating action recognized that the veteran's right knee 
disorder included degenerative joint disease and a tender 
surgical scar.  Additionally, both the January 1999 rating 
action and the later SOC issued in September 1999 discussed 
limitation of motion due to pain, arthritis, and painful 
motion, as well as a painful scar.  Thus the Board finds that 
the foregoing actions by the RO indicate that certain 
debility other than subluxation or instability has been 
treated as part of the veteran's service-connected right knee 
disability.  

The Board notes that a precedent opinion by VA General 
Counsel allows for separate ratings to be assigned in cases 
where a service-connected disability includes both arthritis 
and instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability..."  Id.  

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. Moreover, under Diagnostic 
Code 5260 limitation of flexion of a knee is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, and 20 percent when limited to 30 degrees.  
38 C.F.R. § 4.71a (2000).  

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran. DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id.  

Accordingly, the Board finds that a separate 10 percent 
rating is warranted for loss of motion of the right knee due 
to arthritis.  VAOPGCPREC 23-97.  The record on appeal 
contains evidence of arthritis in the veteran's right knee on 
October 1998 VA examination x-ray study, which in turn has 
been attributed to service-connected disability.  Tellingly, 
the October 1998 examiner opined that there was limitation of 
flexion to 125 degrees, with pain at 100 degrees.  The 
veteran has testified to an inability to walk more than short 
distances due to pain and pain with prolonged standing.  
Therefore, the Board concludes that, with resolution of 
reasonable doubt in the veteran's favor, the functional loss 
experienced as to this knee equates to disability 
contemplated by the criteria for a 10 percent rating under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a (Diagnostic Codes 
5003, 5260); VAOPGCPREC 23-97 (July 1, 1997); DeLuca, supra. 
(This rating is separate from the 20 percent assigned for the 
right knee derangement under Diagnostic Code 5257 based on 
recurrent subluxation or lateral instability. VAOPGCPREC 23-
97.)  

The Board also concludes that a rating greater than 20 
percent for service-connected right knee derangement, status 
post operative, due to recurrent subluxation or lateral 
instability is not warranted under Diagnostic Code 5257.  The 
RO, via its January 1999 rating action, assigned the veteran 
the second highest disability rating possible under 
Diagnostic Code 5257 for moderate right knee instability.  
Therefore, an increased schedular rating cannot be awarded 
the veteran's right knee disability under Diagnostic Code 
5257 unless there is evidence of "severe" disability due to 
recurrent subluxation or lateral instability.  On VA 
examination in October 1998, the examiner noted no recurrent 
subluxation or lateral instability, other than the veteran's 
reports of instability.  An October 1997 separation 
examination was negative for any right knee findings 
whatsoever.  Moreover, there is no indication in the medical 
evidence described above that any instability, if any, 
exceeds the "moderate" case as contemplated by the rating 
criteria for a 20 percent evaluation.  

The absence of objective evidence of instability or laxity 
greater than "moderate," even with stress on the knee, 
leads the Board to conclude that an increased rating is not 
warranted.  Indeed, the most recent VA examination revealed 
that the right knee was negative for Drawer and McMurray 
testing. Consequently, the Board concludes that such findings 
do not suggest greater disability than already contemplated 
by the 20 percent rating for "moderate" instability.  
Accordingly, an increased rating for right knee instability 
is not warranted under Diagnostic Code 5257.  

In addition, because the record on appeal shows that the 
veteran's right knee has post-operative scars, the Board will 
consider whether the veteran is entitled to a separate 
compensable rating for this scarring under either Diagnostic 
Code 7803, 7804, or 7805.  38 C.F.R. § 4.118 (2000).  In this 
regard it should be noted that, at the October 1998 VA 
examination, the examiner reported that the right knee had 
multiple surgical scars, two of which were tender to 
palpation.  These findings warrant a 10 percent evaluation 
under Diagnostic Code 7804, the highest rating under that 
code provision.  While there is no evidence in the record 
that these right knee scars are severely disfiguring of the 
head, face, or neck, eyelids, lips, or auricles, the Board is 
of the opinion that no greater rating is available or 
warranted regarding the effect of scarring.  Therefore, a 
separate 10 percent rating is warranted, but no more, under 
Diagnostic Code 7804 for the veteran's painful right knee 
surgical scars.  

(NOTE: The effect of the Board's decision outlined above is 
to confirm the 20 percent currently assigned for service-
connected right knee derangement, status post operative, 
under Diagnostic Code 5257, and to assign a separate 10 
percent rating for right knee degenerative arthritis with 
limitation of motion due to pain and functional impairment, 
under Diagnostic Codes 5003 and 5260, as well as to assign a 
separate 10 percent rating for right knee tender surgical 
scars, under Diagnostic Code 7804.)  

In making these determinations, the Board has considered the 
veteran's hearing testimony.  His testimony is considered 
credible insofar as he described his current symptoms and 
belief in the merits of his claim.  As a layman, however, he 
is not competent to testify as to medical diagnosis.  The 
Board has also considered the assignment of staged ratings in 
this case, pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  At no time during the appeal period, however, have 
the right knee residuals been more disabling than the ratings 
assigned thereto reflect.  Thus, staged ratings are not 
applicable.


ORDER

An evaluation in excess of 20 percent for service-connected 
right knee derangement, status post operative (formerly 
characterized to include degenerative joint disease and 
tender surgical scar), based on recurrent subluxation or 
lateral instability, is denied.  

A separate 10 percent evaluation for right knee degenerative 
joint disease, with pain on motion and use, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  

A separate 10 percent evaluation for right knee tender 
surgical scars is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

The veteran claims entitlement to service connection for 
asthma, asserting that the condition was first diagnosed in 
service.  He also asserts, apparently in the alternative, 
that any pre-existing asthma, or asthma symptomatology, was 
aggravated in service to such a degree as to warrant service 
connection for such aggravation.  On VA-authorized 
examination in October 1998, the veteran's service medical 
records-and documented clinical history contained therein-
were not reviewed, and the examination was inadequate to 
answer the medical questions presented by the assertions on 
appeal.

The October 1998 VA-provided examination report merely lists 
the veteran's recollections of a long history of asthma, 
claimed as incurred and first diagnosed in 1968.  The 
examiner's diagnosis was asthma/chronic obstructive pulmonary 
disease (COPD), but the date of onset of these diagnoses was 
not given.  In October 1998, had the veteran's service 
medical records been made available for review, notation 
would have revealed the veteran's repeated in-service 
statements of a past, child-hood medical history of asthma, 
which may or may not have been aggravated in service, beyond 
the natural progression of the disease.  See in-service 
medical records dated in March 1998, November 1985, March 
1984, January 1981, September 1980, July 1977, August 1977, 
June 1977, and August 1968.  The Board notes that the August 
1968 report specifically indicates that the veteran had 
recurrent episodes of dyspnea since childhood and "long ago 
was diagnosed as having asthma."  The service medical 
records also include a June 1973 private medical treatment 
summary indicating a history of asthma as a child and a 
history of a similar episode of difficulty in breathing 
during previous visits in the Temple, Texas area.  Extensive 
treatment for asthma and asthma symptoms is demonstrated in 
service (service medical records consume five folders), and 
the question of whether any pre-existing asthma was 
aggravated during service remains unanswered.  See Report of 
Medical Board, March 31, 1989.  

Accordingly, the veteran should be afforded a VA 
otolaryngologic and allergy examination to determine the date 
of onset of asthma and any asthma-related pathology, to 
include a review of the veteran's extensive service medical 
records, specifically to include a review of service medical 
records dated in March 1998, November 1985, March 1984, 
January 1981, September 1980, July 1977, August 1977, June 
1977, August 1968, a June 1973 private medical treatment 
summary, and a Report of Medical Board, of March 31, 1989.  
An opinion statement is requested as to whether asthma was 
incurred in service, and if not, whether pre-existing asthma 
was aggravated in service beyond the natural progression of 
the disease.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
(2000).  

After the above, the RO should consider the claim in light of 
the following:  Under the provisions of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306, service connection may be granted for 
a preexisting condition, provided that the condition was 
aggravated beyond the natural progression of the disease 
during service.  (Emphasis added).  Moreover, the Court has 
clarified that intermittent or temporary flare-ups during 
active duty of a preexisting injury or disease do not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  

Finally, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision as to service 
connection at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, as well as for additional reasons listed 
above, a Remand is required for the adjudication of the claim 
for service connection for asthma.  Such considerations do 
not warrant a Remand of the claim for an increased rating, as 
the Board has found the October 1998 VA examination to be 
adequate for rating purposes, within VCAA.  

In light of the foregoing, it is the decision of the Board 
that further development of this claim is in order.  
Accordingly, this case is hereby remanded for the following 
actions:  

1.  The RO should verify the dates of the 
veteran's active military service prior 
to August 2, 1979.

2.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for asthma or any 
respiratory, allergy, or sinus 
symptomatology, to include treatment 
dated prior to military service.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records identified by the 
veteran, to include records dated prior 
to February 1968.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

3.  The veteran should be scheduled for a 
VA examination by a physician with 
expertise in asthma, allergies, or 
respiratory disorders, in order to 
determine the presence, severity and date 
of onset/inservice aggravation of asthma.  
The claims folder must be made available 
to the examiner for use in the study of 
the case-with his/her attention directed 
to the following service medical records: 
March 1998, November 1985, March 1984, 
January 1981, September 1980, July 1977, 
August 1977, June 1977, August 1968, a 
June 1973 private medical treatment 
summary, and a Report of Medical Board, 
of March 31, 1989.  

Based on a review of the case-to include 
the above identified service medical 
records and reports--the examiner should 
express an opinion as to whether it is at 
least as likely as not that any 
clinically identified asthma or related 
pathology or diagnosis, including any 
chronic recurrent upper respiratory 
disorder, or allergy, if found on 
examination, was of service onset.  

If found to be of preservice origin, then 
the examiner should also express an 
opinion as to whether it is at least as 
likely as not that any clinically 
identified asthma or related pathology or 
diagnosis, including any chronic 
recurrent upper respiratory disorder, or 
allergy, if found on examination, was 
aggravated in service beyond the natural 
progression of the disease.

The examiner is requested to set forth 
all findings and conclusions, along with 
rationale and support for the opinions 
provided, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for any other appropriate or 
indicated VA examination(s) and opinion.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for asthma (to include 
aggravation of any pre-existing asthma), 
with specific consideration of 
38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (2000), as well as Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes citation to the 
regulation for secondary service 
connection, aggravation, and 38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 
(2000), and Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  The veteran should 
then be afforded a reasonable opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



